COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Overton


SUSAN C. LATUCHE
                                                  MEMORANDUM OPINION *
v.   Record No. 3145-96-2                             PER CURIAM
                                                    AUGUST 26, 1997
RANDALL A. LATUCHE, SR.


            FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                     Herbert C. Gill, Jr., Judge

            (Thomas O. Bondurant, Jr.; Bondurant &
            Benson, on brief), for appellant.
            (James M. Goff II, on brief), for appellee.



     Susan C. Latuche (wife) appeals the decision of the circuit

court.   Wife contends the trial court erred by (1) failing to

award her the marital residence or allowing her to occupy the

marital residence until the parties' youngest child reaches

majority; and (2) failing to award sufficient spousal support for

wife to retain the financial position she occupied during the

marriage.   Upon reviewing the record and briefs of the parties,

we conclude that this appeal is without merit.       Accordingly, we

summarily affirm the decision of the trial court.       Rule 5A:27.
                          Marital Residence

     Wife sought an award of the marital residence in lieu of

spousal support.   The trial court ordered that the marital

residence be sold.    The uncontroverted evidence established that

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
the marital residence was jointly owned marital property and was

subject to joint marital debts in the form of tax liens.    The

evidence also established that the sale of the marital residence

would eliminate the majority of the parties' joint debts.

     "Fashioning an equitable distribution award lies within the

sound discretion of the trial judge and that award will not be

set aside unless it is plainly wrong or without evidence to

support it."    Srinivasan v. Srinivasan, 10 Va. App. 728, 732, 396
S.E.2d 675, 678 (1990).   Under Code § 20-107.3(C), the trial

court was authorized to order the parties to sell the jointly

owned marital residence in order to reduce their marital debt.

While wife sought to remain in the marital residence for the next

eight years, she admitted that the home was in danger of

foreclosure at least one time; that she earned $85 a week but

that she worked sporadically and only approximately twenty hours

a month; that she did not want to work full time while her

children were in school; and that her oldest child was fifteen

and was the first one home from school.   We cannot say that the

trial court abused its discretion in ordering the sale of the

parties' only significant asset to eliminate their joint debts.
     Spousal Support

     Wife framed her challenge to the award of spousal support as

based upon its inadequacy compared to her financial status during

the marriage.   Wife's argument, however, asserts without

specificity that the trial court failed to consider the statutory




                                  2
factors when determining the amount of spousal support. 1
          Although the appellant argues that the trial
          court did not consider all of the statutory
          factors, [her] brief fails to identify which
          factors were not considered and how they
          would have affected the trial court's
          determination. Since this argument was not
          fully developed in the appellant's brief, we
          need not address this question. Statements
          unsupported by argument, authority, or
          citations to the record do not merit
          appellate consideration. We will not search
          the record for errors in order to interpret
          the appellant's contention and correct
          deficiencies in a brief.

Buchanan v. Buchanan, 14 Va. App. 53, 56, 415 S.E.2d 237, 239

(1992) (citation omitted).

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                        Affirmed.




     1
      While wife cites Code § 20-107, which was repealed in 1982,
we assume she refers to Code § 20-107.1, which contains the
statutory factors relevant to an award of spousal support.



                                3